Per Curiam:
When the cause of action set up in a complaint is based upon an assignment, the date of which is not Stated in .the complaint, a motion to make the complaint definite and certain by stating said date is proper. (Pigone v. Lauria, 115 App. Div. 286.) The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.